           Case 3:13-cr-01447-H Document 75 Filed 06/08/20 PageID.170 Page 1 of 2


AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.
                    GEOFFREY OLVERA (I)                                  Case Number:       13CR1447-H
                     also known as: "Pecas"
                                                                     Martha McNab Hall
                                                                     Defendant's Attorney
Registration Number:      37905-298
•-
THE DEFENDANT:
ISi admitted guilt to violation ofallegation(s) No.        I, 2, 3, and 4.

 D   was found guilty in violation ofallegation(s) No.
                                                          ------------ after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                   Natnre of Violation
              1                     nv7, Failure to report as directed
             2, 3                   nv3, Unlawful use of a controlled substance or Failure to Test
              4                     nv21, Failure to complete residential drug treatment program




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                       June 8 2020
                                                                       Date of Imposition of Sentence


                                                                        ffibM~. L. 411u
                                                                       HONORABIIE Ml ,RIL YN L. l:ilO_!;IF
                         I                                             UNITED STATES DISTRICT,JUDGE

                                     FILED                         .
                                      JUN - 8 2020

                            CLERK US DIS I HIC I Ci)(JHT
                         SOUTHERN lJISTHiCT OF yl\LIFORNIA
                         BY              -           DEPUTY

                                                                                                                      13CR1447-H
            Case 3:13-cr-01447-H Document 75 Filed 06/08/20 PageID.171 Page 2 of 2
 ,,

AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               [Defendant]                                                               Judgment - Page 2 of2
CASE NUMBER:             13CR1447-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 8MONTHS.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                           on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                                                              ----------------
 at - - ~ - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                       By                   DEPUTY UNITED STATES MARSHAL




                                                                                                            13CR1447-H
